— - This is an appeal from an order and judgment, which order denied the motion of the plaintiff for judgment on the pleadings and granted defendants’ motion for judgment on the pleadings and dismissed the complaint in the action. The action was for a declaratory judgment to determine the validity of certain assessments *869made by the assessors of the town of Colonie during the years 1933 through 1939, inclusive, against property now owned by the plaintiff and operated by persons other than the plaintiff. The judgment and order appealed from should be affirmed. (Miller v. City of Oneida, 153 Misc. 438; People ex rel. Herzog v. Miller, 170 id. 1063; People ex rel. H. R. Day Line v. Franck, 257 N. Y. 69, 71; Smith v. The Mayor, 68 id. 552.) Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Poster, JJ.